Citation Nr: 1439816	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for Type II diabetes mellitus claimed as due to exposure to herbicides.

4. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from February 1979 to August 1988.  

These matters come before the Board on appeal from January 2008, December 2009, March 2012, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2008, the RO denied the Veteran's original claim for service connection for Type II diabetes mellitus.  

In December 2009, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective December 14, 2010.  The RO also denied the claim of entitlement to a TDIU.  The Veteran perfected an appeal as to the initial 50 percent disability rating assigned for his service-connected PTSD and as to entitlement to a TDIU.  

In March 2012, the RO granted the Veteran's service connection for hypertension associated with the Veteran's service-connected PTSD and assigned an initial noncompensable (0 percent) evaluation, effective December 14, 2010.  The Veteran perfected an appeal has to the initial noncompensable disability rating assigned for his service-connected hypertension.

In February 2013, the RO determined that new and material evidence had not been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for Type II diabetes mellitus.  The Board notes, however, that in January or February 2009, the Veteran's complete service personnel records were associated with the claims file.  Given the Veteran's recent contention that his Type II diabetes mellitus is associated with his alleged exposure to herbicides during service, these records are clearly relevant and of probative value to the Veteran's claim for service connection for Type II diabetes mellitus.  Because the Veteran's service personnel records are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in January 2008, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for sexual dysfunction, headaches, and dizziness or vertigo, each as secondary to service-connected hypertension have been raised by the record (see September 9, 2007 FVAMC emergency room note; April 2011 QTC examination; and January 24, 2013 Durham VA treatment note), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD, service connection for Type II diabetes mellitus; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 12, 2013, the Veteran's hypertension required continuous medication for control but was predominantly manifested by diastolic pressure readings under 100 and systolic pressure readings under 160.  

2. From September 12, 2013, the Veteran's hypertension required continuous medication for control but was predominantly manifested by diastolic pressure readings under 110 and systolic pressure readings under 200.  


CONCLUSIONS OF LAW

1. Prior to September 12, 2013, the criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013). 

2. From September 12, 2013, the criteria for a 10 percent rating for hypertension, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the Veteran's claim for an initial compensable evaluation for hypertension, in pre-rating correspondence dated in March 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claim for service connection for hypertension; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letter also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claims for an initial compensable evaluation for hypertension arises from the initial grant of service connection for that disability.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA and private treatment records, and lay statements of the Veteran.  The Veteran was also offered VA examinations to determine the nature and severity of his hypertension disability in April 2011 and September 2013.  The Board finds that the examinations, in conjunction with the other evidence of record, are adequate to allow for proper adjudication of the claim.  The reports of the aforementioned VA examinations reflect that the examiners reviewed the Veteran's reported and/or documented history of his hypertension disability and his current complaints, conducted appropriate evaluations of the Veteran responsive to the rating criteria for evaluation of hypertension, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative have alleged any inadequacy in the April 2011 or September 2013 VA examinations pertaining to evaluation of hypertension, or that the Veteran's hypertension has worsened since the September 2013 examination.  The Board therefore concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2013).

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Id. at 119.  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran seeks an initial compensable evaluation for hypertension.  In his February 2014 Substantive Appeal, he contended that the initial noncompensable evaluation assigned for his hypertension is improper because during VA examination in September 2013 he had systolic pressure greater than 140 and diastolic pressure greater than 88. 

The Veteran's claim for an initial compensable rating for hypertension arises from a March 2012 rating decision in which the RO granted service connection for hypertension and assigned a noncompensable disability rating, effective December 14, 2010, under Diagnostic Code (DC) 7101 for evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104, DC 7101.

Under DC 7101, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

Following a review of the information and evidence of record and the Veteran's contentions, the Board finds that an initial compensable evaluation for hypertension is not warranted at any time prior to September 12, 2013.  From September 12, 2013, the Board finds that a 10 percent evaluation is warranted for the Veteran's hypertension, but no higher.  

In this case, from December 2009 to September 12, 2013, VA and private treatment records show that the Veteran's hypertension required continuous use of medication for control.  They further show diastolic pressure readings ranging from 62 at best (see March 19, 2013 Fayetteville VAMC treatment note) to 95 at worst (see October 30, 2010 FVAMC emergency room note).  His systolic pressure readings ranged from 107 at best (see March 19, 2013 Fayetteville VA treatment note) to 153 at worst (see December 13, 2011 Durham VA treatment note).

During April 2011 VA QTC examination of the Veteran's hypertension disability, blood pressure readings were 138/88, 138/88, and 140/88.  The examiner diagnosed hypertension with no residuals in regards to the eyes, heart, nerves, kidneys, or psychiatric.  

The above evidence does not indicate that an initial compensable rating for hypertension is warranted at any time prior to September 12, 2013.  Indeed, VA and private treatment records and report of the April 2011 VA QTC examination do not show any diastolic pressure readings at or over 100 at any time during this period.  Moreover, there is no systolic pressure reading at or above 160.  Given that the Veteran's systolic pressure readings are not predominantly measured at 160 or above, nor are his diastolic pressure readings predominantly measured at 100 or above, a compensable rating for hypertension more nearly approximated or warranted at any time prior to September 12, 2013 under the provisions of 38 C.F.R. § 4.104, DC 7101. 

From September 12, 2013, VA examination for evaluation of the Veteran's hypertension disability on September 12, 2013 and a January 2014 Durham VA treatment note indicate that the Veteran's hypertension continued to require continuous use of medication for control.  

Blood pressure readings taken during VA examination on September 12, 2013, were 162/106, 162/91, and 173/97.  The examiner indicated that there were no other pertinent physical findings on examination.  She further stated that the Veteran's hypertension disability did not impact his ability to work.  

On review, the Board finds that the evidence dating from September 12, 2013, shows that a 10 percent disability rating is warranted for the Veteran's hypertension disability, but no higher.  The September 2013 VA examination report and the January 2014 VA treatment note show that from September 12, 2013, the Veteran's diastolic pressure readings were not predominantly at or above 100.  His diastolic pressure was read as over 100 during only one of the four blood pressure readings dating since September 12, 2013.  Thus, from September 12, 2013, it cannot be said that the Veteran's diastolic pressure was predominantly measured at 100 or above.  His systolic pressures from September 12, 2013, on the other hand, were predominantly 160 or above as is required for the assignment of the next-higher 10 percent disability rating for hypertension.  

Given that the Veteran's systolic pressure readings are not predominantly measured at 200 or above, nor are his diastolic pressure readings predominantly measured at 110 or above, an evaluation in excess of 10 percent for hypertension is not more nearly approximated or warranted at any time from September 12, 2013 under the provisions of 38 C.F.R. § 4.104, DC 7101. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of hypertension, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73. 

In reaching the conclusions above, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, the Board finds that the preponderance of the evidence demonstrates that the criteria for an initial compensable disability rating prior to September 12, 2013 for hypertension, and in excess of 10 percent thereafter, have not been met at any time.   As such, the preponderance of the evidence is against the claim for an initial compensable evaluation for hypertension prior to September 12, 2013, and in excess of 10 percent thereafter such that the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Extra-schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's hypertension disability.  The Veteran's hypertension is manifested by objective findings of elevated blood pressure readings for which use of continuous medication is required for control.  These manifestations are contemplated in the applicable rating criteria.

The Board acknowledges that the record contains subjective complaints and reports of dizziness, loss of balance, and "things spinning," and of little or no sexual desire due to medication.  A January 2013 VA treatment note also shows complaint of headache for which the Veteran reported that he took an extra blood pressure pill or metformin to keep down.  While the aforementioned subjective complaints mentioned in connection with the Veteran's hypertension are not explicitly contemplated in the applicable rating criteria, the Board has referred issues of entitlement to service connection for sexual dysfunction, headaches, dizziness or vertigo, and lightheadedness, each as secondary to service-connected hypertension, to the AOJ for appropriate action.  

The Veteran is competent to report symptoms of his hypertension that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses, attribute his subjective complaints to hypertension of his many other service-connected and non service-connected disabilities, or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  Both the April 2011 VA examiner and the September 2013 examiner found that the Veteran's hypertension disability does not impact his ability to work.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation or the referred claims for secondary service connection.  Rather, his descriptions of his hypertension symptoms are consistent with the degree of disability addressed by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's hypertension disability and referral for consideration of an extra-schedular rating is not warranted





ORDER

Prior to September 12, 2013, entitlement to an initial compensable evaluation for hypertension is denied.   

From September 12, 2013, entitlement to a 10 percent disability rating for hypertension is granted.


REMAND

The Board's review of the claims files reveals that further development is necessary before the Veteran's claims for service connection for PTSD, an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU may be adjudicated.

As to the Veteran's claim for increase for PTSD, since 2008, the Veteran has received solely private psychiatric medication and cognitive therapy from Dr. EH, M.D.  Treatment records were most recently obtained from Dr. EH in December 2012, and the most recent clinical record associated with the claims file is dated in September 2012.  During the October 2013 VA PTSD examination, the Veteran reported ongoing psychiatric treatment for PTSD from Dr. EH on a "quarterly" or an "as needed basis."  He stated that he had received treatment from Dr. EH as recently as September 17, 2013.  While the Veteran stated that Dr. EH told him that his condition had not changed since 2011 when questioned why he did not bring updated treatment records to the September 2013 PTSD examination, he also stated state that his PTSD symptomatology had decreased since the most recent psychiatric VA examination in April 2012.  To ensure that all relevant records have been obtained and associated with the claims file to the extent possible and reflect the severity of the Veteran's PTSD disability throughout the claim on appeal, it is necessary to obtain identified ongoing private psychiatric treatment records from Dr. EH dating since September 2012.

As to the Veteran's claim for service connection for Type II diabetes mellitus, he essentially contends that such disability is due to exposure to herbicides while in Panama during active service.  In December 2010 and March 2011 statements, he indicated that he was in Panama on TDY in 1985 and for 1 year in 1988.  His service personnel records show that he was stationed at Fort Clayton and USAISC in Panama from December 23, 1987 to August 22, 1988, during which time his principal duty was stock control supervisor.  

In March 2011, the Veteran submitted electronic research articles from various sources, to include the Global Pesticide Campaign and Bluewaternavy.org, which suggest that herbicides were secretly tested in Panama in the 1960s and 1970s.  The articles suggest that Dioxin remains in the environment for decades and allege that VA has acknowledged death or disability of at least three Veteran's based on exposure to herbicides in Panama.   

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

In this case, an August 2012 PIES response from the Service Department indicated that there were no documents or records showing that the Veteran was exposed to herbicides during service.  Nevertheless, a detailed statement of the Veteran's claimed herbicide exposure has not been submitted to the C&P Service via email with a request for review of the DoD's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  In addition, there is no indication that an attempt has been made to verify the Veteran's reported exposure to herbicide agents as alleged with the JSRRC.  In order to comply with the procedures as provided for in the manual, this additional development must be accomplished.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  

The claim of entitlement to a TDIU is inextricably intertwined with the remanded claims for a higher evaluation for PTSD and entitlement to service connection for Type II diabetes mellitus and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Also with respect to the claim of entitlement to a TDIU, August and November 2009 letters from the Office of Personnel Management (OPM) indicate that after a review of the Veteran's medical records, he was approved for disability retirement due to his service-connected PTSD.  Information received from the Transit Security Agency in December 2009 indicates that the Veteran last worked on July 5, 2009.  An August 2013 Durham VAMC physical therapy note states that the Veteran had not worked since 2011 due to PTSD.  Fayetteville VA treatment records dating through at least December 2010 indicate that the Veteran's occupation is a landscaper.  

In July 2009 and July 2011 statements, Dr. EH  indicated that the Veteran is permanently and totally disabled and unemployable due to PTSD and an inability to sustain work relationships.  During VA examination in April 2012, the Veteran could not recall whether he received any reprimands or counseling from his employer prior to resigning or being placed on disability retirement in 2009.  The April 2012 VA examiner noted discrepancies between the nature and severity of the Veteran's PTSD symptomatology documented in VA treatment records, verses private treatment records, and the Veteran's self-report during VA examination.  

Given the conflicting evidence of record pertaining to the severity of the Veteran's PTSD and whether it resulted in an inability to sustain work relationships, he should be asked to provide any documents such as work evaluations and leave statements from his former employer that tends to support his claim that his service-connected PTSD interfered with his work performance and ultimately resulted in his claimed unemployability

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide and/or request his assistance in seeking the following:

a.) A detailed statement of his claimed herbicide exposure during service in Panama.  This statement should include supporting details such as the specific location, names of any individuals involved, and time frame during which the claimed exposure occurred. 

b.) Private psychiatric treatment records from Dr. EH at GPC dating from September 2012.  

c.) Any documents such as work evaluations and leave statements from his former employers that tend to support his assertion that his service-connected psychiatric disability interfered with his occupational performance.  The appellant is invited to present any evidence, particularly medical evidence, which tends to show that she is unable to work solely due to service-connected psychiatric disability. 

All pertinent follow up should be conducted.  All records and/or responses received should be associated with the claims file.  

2. Then, whether or not the Veteran provides the detailed statement of exposure, the AOJ must comply with the evidentiary development provided in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  Specifically, the AOJ must attempt to verify the Veteran's alleged exposure to herbicide agents by furnishing the Veteran's detailed description of exposure or by providing a summary of the Veteran's reported description of exposure to the C&P service via e-mail and requesting a review of DoD's inventory of herbicide operations in Okinawa.  All documentation sent and received by the AOJ must be associated with the claims file.

3. If the Veteran's claimed herbicide exposure is not verified, the AOJ must send a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All documentation sent and received by the AOJ must be associated with the claims file.

4. Obtain all outstanding pertinent VA medical and psychiatric treatment records from the Durham and Fayetteville VAMCs dating since February 2014.  All records and/or responses received should be associated with the claims file.

5. Perform any additional development deemed necessary, and adjudicate/readjudicate the Veteran's claims that are referred for AOJ consideration and remanded herein.  All applicable laws and regulations should be considered.  If any of the Veteran's claims remain denied or are not granted to his satisfaction, he and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


